Citation Nr: 9935801	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-12 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
back and neck disabilities.

3.  Entitlement to restoration of service connection for left 
hip abrasions.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  In a rating decision of August 1977, service connection 
was denied for back and neck disabilities.

2.  In a December 1992 decision, the Board denied service 
connection for PTSD.

3.  In rating decision of November 1995, the RO determined 
that no new and material evidence had been submitted to 
reopen the claim for service connection for back disability.

4.  In rating decisions of June 1996 and December 1996, the 
RO determined that no new and material evidence had been 
submitted to reopen the claims for service connection for 
PTSD and back and neck disabilities; the veteran was notified 
of these decisions and failed to timely complete an appeal.

5.  The evidence received since the December 1996 rating 
decision with regard to the claim for service connection for 
PTSD is cumulative or duplicative of the evidence previously 
of record or is not so significant that it must be considered 
to fairly decide the merits of the claim.

6.  The evidence received since the December 1996 rating 
decision with regard to the claim for service connection for 
back and neck disabilities is cumulative or duplicative of 
the evidence previously of record or is not so significant 
that it must be considered to fairly decide the merits of the 
claim.

7.  A June 1996 administrative decision found that injuries, 
including left hip abrasions, incurred in a November 28,1967 
accident during service were the result of willful 
misconduct.

8.  A December 1996 rating decision granted service 
connection for left hip abrasions and assigned a 
noncompensable rating, effective from May 30, 1996, without 
regard to the June 1996 rating decision.

9.  A June 1998 rating decision found that the December 1996 
rating decision which granted service connection for left hip 
abrasion contained clear and unmistakable error (CUE), and 
proposed to sever service connection for that disability.

10.  In a rating decision of September 1998, service 
connection for left hip abrasions was severed, effective from 
December 1, 1998.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for back and neck 
disabilities.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

4.  The December 1996 rating decision awarding service 
connection for left hip abrasions was clearly and 
unmistakably erroneous; entitlement to service connection for 
left hip abrasions was properly severed in the September 1998 
rating decision.  38 C.F.R. §§ 3.1(n), 3.105(d), 3.301(c)(2), 
3.957 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  NEW AND MATERIAL EVIDENCE

Generally, a claim which has been denied in a final Board 
decision or in a final rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
1991).  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  In order to reopen a previously 
and finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (new evidence 
that is not likely to alter a previous decision could be 
material if it provides a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  PTSD

The veteran contends that he has numerous diagnoses of PTSD.  
The veteran claims that he was exposed to constant mortar 
fire and small arms fire for eight to nine months in Vietnam 
and these life-threatening situations caused his PTSD.  

The claim for service connection for PTSD was most recently 
denied on the merits in a Board decision of December 1992.  
Service connection was denied because of the absence of a 
verified stressor supporting the diagnoses of PTSD.  
Subsequently, in rating decisions dated in June 1996 and 
December 1996, the RO found that no new and material evidence 
had been submitted to reopen the claim for service connection 
for PTSD.  The veteran was notified of these decisions and 
did not timely complete an appeal.  Therefore, they became 
final rating decisions.  In the rating decision of June 1998, 
currently being appealed, the RO again determined that no new 
and material evidence had been received to reopen the claim 
for service connection for PTSD.

The evidence of record at the time of the December 1996 
rating decision pertaining to the claim for service 
connection for PTSD included service personnel records, 
service medical records, VA medical records, private 
treatment records and statements from private physicians, and 
numerous statements from the veteran.  The service personnel 
records show that the veteran served in the Republic of 
Vietnam from September 1965 to November 1966.  His military 
occupational specialty was data processing equipment 
operator.  The decorations and medals he received during 
service consisted of the National Defense Service Medal, the 
Vietnam Service Medal w/3 stars, the Vietnam Campaign Medal 
w/device, and H-14 Rifle Expert Badge.  They are not 
indicative of the veteran's engagement in combat.  The 
personnel records show that the veteran had several 
convictions by court-martial during service.  However, he 
received an honorable discharge from service.  The service 
medical records contain psychiatric evaluations which show 
diagnoses of personality disorder and problems attributed to 
excessive drinking.  The service medical records are negative 
for a diagnosis of PTSD.  

The post-service medical evidence contains various diagnoses 
of psychiatric disorders and shows a history of treatment for 
multiple drug abuse.  Treatment records from the Monadnock 
Family Services show a diagnosis of PTSD in January 1989.  
However, this diagnosis was based on the veteran's history 
that he was involved in combat in Vietnam. 

In a statement dated in July 1989 from Joan E. Fye, M.S.H.S., 
N.C.C., she noted that she had worked as a Mental Health 
Counselor at the VA Medical Center at White River Junction, 
Vermont, from August 1987 through June 1988, and had treated 
the veteran.  She noted that the veteran successfully 
completed a substance abuse treatment program at that time.  
In her opinion, the veteran had PTSD with schizophrenic 
tendencies.  She further noted that the veteran's combat 
experiences were not the entire cause of his schizophrenic 
symptoms, but most certainly exacerbated and significantly 
contributed to them.

In another statement also dated in July 1989, Daron Friedman, 
MA, affiliated with the Monadnock Family Services, noted that 
he had worked with the veteran on and off since January 1989, 
and the veteran had shown symptoms relating to PTSD:  
depression, tendencies toward isolation, rage, emotional 
distance, intrusive thoughts about Vietnam, low self-esteem, 
survival guilt, nightmares, no intimate relations, and sleep 
difficulties.

In a statement dated in August 1989, from Tracey Alysson, 
Ph.D., it is noted that the veteran had received therapy from 
September to November 1981, and again from December 1984 to 
March 1985.  In Dr. Alysson's opinion, PTSD was a significant 
source of the veteran's adjustment difficulties and Dr. 
Alysson fully supported the veteran's request for service 
connection for PTSD.

A report of VA hospitalization from May to July 1982 shows 
treatment for multiple drug abuse with alcohol.  On VA 
psychiatric examination in April 1983, the diagnoses were 
mixed substance abuse, alcohol, cannabis marijuana and other 
substances, and mixed personality disorder.  A VA medical 
certificate dated in September 1991 shows diagnoses of 
polysubstance abuse and possible atypical psychosis.  Another 
VA medical report shows that the veteran was hospitalized 
from October to November 1991 and the diagnoses were 
polysubstance abuse, marijuana dependence, and bipolar 
disorder.  A report of VA hospitalization from January to 
March 1992 notes diagnoses of polysubstance dependence and 
bipolar disorder. 

A VA psychiatric examination report dated in September 1995 
shows diagnoses of dysthymia, question of bipolar disorder, 
alcohol dependence in remission, and ongoing marijuana abuse.  

A VA medical record dated August 16, 1996, contains a 
diagnosis of PTSD.  Another VA record of a social worker 
assessment, dated August 28, 1996, shows that the veteran's 
military occupational specialty was logistics and that the 
veteran reported that he never engaged the enemy in Vietnam 
even though he had walked point a few times.

In regard to the numerous statements from the veteran, most 
of them do not provide specific information as to the alleged 
stressors.  However, he noted in a November 1989 statement 
that when he arrived in Da Nang, his first sight was a 
platform of soldiers to be medivaced who had injuries of 
every type.  He also claimed that his first combat assignment 
was to ride shotgun on a supply truck at night and, although 
there was no action, the threat was constant.  He also noted 
in this statement and in a letter dated in December 1996 that 
he was near constant mortar and small arms fire.  He claims 
that this lasted about 8 months.  He also noted that he 
volunteered for perimeter duty and other patrols with 
constant threat of enemy attack.  However, he did not note 
any personal engagement with the enemy.

The medical evidence added to the record since the December 
1996 rating decision includes additional medical evidence of 
PTSD.  This evidence is essentially cumulative of the medical 
evidence previously of record showing that the veteran was 
found to have PTSD.  It is not so significant that it must be 
considered to fairly decide the merits of the veteran's claim 
since it is not corroborative of the occurrence of a service 
stressor.  Therefore, the additional medical evidence is not 
new and material.

The veteran's additional statements do not identify any 
additional stressors.  The veteran reiterated that he was 
exposed to continuous mortar fire around the Da Nang strip 
for 8 to 9 months.  The veteran noted in a statement dated in 
June 1998 that "it would be impossible to have been in 
Vietnam from August 1965 to November 1966 without having been 
stressed."  In essence, the veteran's statements are 
cumulative or redundant.  Therefore, they are not new.

Accordingly, reopening of the veteran's claim is not in 
order.

B.  BACK AND NECK DISABILITIES

The veteran contends that he injured his back while stationed 
in Da Nang, and again when stationed at Camp Lejeune in 1967.  
He claims that he felt a disc slip in 1965 while he was 
moving heavy boxes in a van in Da Nang.  He also claims that, 
later that same year, he fell into a ditch and injured his 
back.  He contends that he currently has arthritis of the 
spine which is related to the injuries in service.

In A rating decision of August 1977, service connection for 
back and neck disabilities was denied on the basis that the 
service medical records were negative for complaints of or 
treatment for these claimed disabilities.  The veteran was 
notified of the decision later that month and did not appeal.  
In a rating decision of June 1996, it was determined that no 
new and material evidence had been submitted to reopen the 
claim for service connection for back and neck disabilities.  
The veteran was notified of that decision and did not timely 
complete an appeal.  In a rating decision of December 1996, 
the RO determined that the claim for service connection for 
spinal cord injury to the neck and back was not well 
grounded.  The veteran submitted a notice of disagreement and 
was issued a Supplemental Statement of the Case in April 
1997.  However, he did not file a substantive appeal with 
regard to that issue.  Accordingly, the December 1996 rating 
decision became final.  In a June 1998 rating decision the RO 
determined that no new and material evidence had been 
received to reopen the claim for service connection for back 
and neck disabilities.  This decision is currently on appeal.

The evidence of record at the time of the December 1996 
rating decision consists of the service medical records, 
numerous statements from the veteran, VA medical records, and 
private treatment records.  The service medical records are 
negative for complaints of, treatment for, or any diagnosis 
of a back or neck disorder.

At a VA examination in April 1983, the veteran complained of 
a back problem, but no evidence of a back disorder was found 
on physical or X-ray examination.  A report of  VA 
hospitalization from January to March 1992 notes a diagnosis 
of chronic low back pain but the hospitalization did not 
involve treatment of the back condition.  A report of  VA 
hospitalization in July 1995 notes a diagnosis of recurring 
back pain of undetermined etiology.  The veteran was admitted 
with the chief complaint of back pain.  His medical history 
was noted as recurring back pain of undetermined cause, which 
the veteran believed had been precipitated by an injury in 
Vietnam.  X-rays of the thoracic spine showed mild 
degenerative involvement of the lower thoracic spine.  X-rays 
of the lumbosacral spine showed very minimal osteophyte 
formation.  The veteran was treated for an unrelated disorder 
and released.

A September 1995 VA psychiatric examination report notes in 
the diagnosis, on Axis III, "chronic back pain, originated 
during his service in the US Marines, while in Vietnam."  
This diagnosis was apparently based on a history provided by 
the veteran.  At a VA general examination the next day, the 
veteran reported that during service he had pain in the 
sacroiliac area for several days, his symptoms gradually 
disappeared, and he did not seek medical attention.  He 
reported that later, while arranging heavy boxes in a truck, 
he felt the back snap in the right lower lumbar area, had 
pain with no radicular spread, and his symptoms gradually 
subsided to some degree but he had had chronic low back pain 
since.  It was noted that at the time of the examination, the 
veteran worked on a part-time basis as a fisherman on a 
commercial fishing boat and complained of some back pain 
while working.  X-rays showed some osteoarthritis and the 
pertinent diagnosis was low back pain, presumably secondary 
to osteoarthritis.

The private treatment records and statements from private 
health care providers are negative for treatment of or a 
diagnosis concerning back or neck disability.

Numerous statements from the veteran note his contentions 
that he injured his back and neck during service, and that 
his current disabilities were related to the injuries in 
service.

The evidence submitted after the December 1996 rating 
decision consists of additional statements from the veteran, 
additional VA treatment records and another VA examination 
report.  

The additional statements from the veteran contain his 
allegations as to the injuries to his back and neck in 
service and are cumulative of statements previously received 
and considered.  Therefore, they are not new.

The additional VA treatment records contain history provided 
by the veteran of back problems related to service and 
additional diagnoses of chronic low back pain.  However, 
there is no medical opinion relating any diagnosed back or 
neck problem to service.

A VA orthopedic examination report dated in August 1997 shows 
that X-ray studies revealed moderate degenerative changes in 
the thoracic spine and essentially normal cervical and lumbar 
spine.  The diagnosis was recurrent low back pain, probably 
secondary to chronic back strain.

The medical evidence received since the December 1996 rating 
decision is either cumulative or provides no support for 
service connection for disabilities of the back and neck.  
Therefore, it is not new and material.  

Accordingly, the claim for service connection for back and 
neck disabilities is not reopened.





II.  SEVERANCE OF SERVICE CONNECTION 
FOR LEFT HIP ABRASIONS

The veteran has indicated that the RO erroneously severed 
service connection for left hip abrasions.

In a June 1996 administrative decision, it was determined 
that injuries, including left hip abrasions, incurred on 
November 28, 1967, during service were the result of willful 
misconduct.  In a rating decision of December 1996, service 
connection for left hip abrasions was granted from May 30, 
1996.  The decision was based on service medical records 
which showed that the veteran was treated during service for 
abrasions to the left hip.  No mention was made of the June 
1996 administrative decision.

In a rating decision of June 1998, it was determined that the 
December 1996 rating decision which granted service 
connection for left hip abrasions was clearly and 
unmistakably erroneous; severance of service connection was 
proposed.  In a rating decision of September 1998, service 
connection for abrasions of the left hip was severed, 
effective from December 1, 1998.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was "clearly and unmistakably 
erroneous," and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 
10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 
166, 170-71 (1994).  Specifically, when severance of service 
connection is considered warranted, a rating proposing 
severance will be prepared setting forth all material facts 
and reasons.  The veteran will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor and will be given 60 days 
for the presentation of additional evidence to show that 
service connection should be maintained.  38 C.F.R. § 
3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).

The evidence of record shows that the RO met the procedural 
requirements of 38 C.F.R. § 3.105(d).  The rating decision of 
June 1998 proposing severance of service connection for left 
hip abrasions set forth all material facts and reasons for 
the proposed severance.  The veteran was notified of the 
decision in a subsequent letter and a copy of the rating 
decision was provided with the notification letter.  The 
veteran was provided an appropriate opportunity to present 
additional evidence and appear at a hearing.  Accordingly, 
the Board finds that the procedural safeguards of 38 C.F.R. § 
3.105(d) have been met.

The Board further finds that the December 1996 rating 
decision granting service connection for left hip abrasions 
contained clear and unmistakable error.  There is a three-
pronged test to determine whether "clear and unmistakable 
error" was present under 38 C.F.R. § 3.105(a) in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

It appears that the correct facts were not before the 
adjudicators or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Either the 
adjudicators of the December 1996 rating decision were 
unaware of the June 1996 administrative decision which found 
that the injuries sustained on November 28, 1967, which 
included left hip abrasions, were the result of the veteran's 
own willful misconduct, or they did not properly apply 
38 C.F.R. § 3.301 (1996).  

The error in the December 1996 rating decision is undebatable 
and, had it not been made, would have manifestly changed the 
outcome at the time it was made as service connection for 
left hip abrasions would have been denied pursuant to 
38 C.F.R. § 3.301, as due to willful misconduct.

The determination that there was clear and unmistakable error 
in the December 1996 rating decision is based on the record 
and law that existed at the time of that adjudication.  Of 
record at the time of the December 1996 rating decision were 
the veteran's service medical records and the June 1996 
administrative decision which determined that the injuries 
sustained on November 28, 1967, were the result of the 
veteran's willful misconduct.  The law that existed at the 
time of the December 1996 adjudication provided that an 
injury incurred during active service shall not be deemed to 
have been incurred in line of duty if such injury was a 
result of the abuse of alcohol by the person on whose service 
benefits are claimed.  38 C.F.R. § 3.301(d) (1996).  The 
service medical records show that the veteran was treated for 
left hip abrasions when he fell from the top of a moving car.  
He was heavily intoxicated at the time he was treated.  The 
June 1996 administrative decision found that if the veteran 
had not been drinking, he would not have sustained the 
injuries that he did on November 28, 1967.

The grant of service connection for left hip abrasions in the 
December 1996 rating decision was clearly and unmistakably 
erroneous.  Accordingly, the September 1998 rating decision 
severing service connection for left hip abrasions, effective 
December 1, 1998, was proper.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for PTSD is 
denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for back and 
neck disabilities is denied.




The Board having determined that the severance of service 
connection for left hip abrasions was proper, the benefit 
sought on appeal is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

